In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00077-CR



           AARON LAMON MUSE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
             Trial Court No. 20,589-2009




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Aaron Lamon Muse filed a notice of appeal April 2, 2014, attempting to appeal the trial

court’s denial of his motion for the discovery of grand jury testimony. The clerk’s record filed in

this matter establishes that in early 2009, Muse was charged by indictment with aggravated

robbery. On February 6, 2013, the State filed a motion to dismiss its aggravated robbery case

against Muse on the basis that he had been convicted in another case for the same conduct. On

February 11, 2013, the 402nd Judicial District Court of Wood County granted the State’s motion

and dismissed the case—trial court cause number 20,589-2009. On March 18, 2014, Muse filed

a Motion for Discovery of Grand Jury Testimony with the Wood County District Clerk under

cause number 20,589-2009. On March 19, 2014, the trial court signed an order overruling

Muse’s motion. This is Muse’s attempt to appeal from that ruling.

       By letter dated May 2, 2014, we notified Muse of a potential defect in our jurisdiction

over his appeal—namely, that the order from which he was attempting to appeal is not an

appealable order—and afforded him fifteen days to show this Court how we had jurisdiction.

We received no response from Muse.

       This Court has jurisdiction over criminal appeals only when expressly granted by law.

TEX. CONST. art. V, § 6; Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.)

(per curiam). A timely notice of appeal from a judgment of conviction or an appealable order is

necessary to invoke this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). Because there is no judgment or appealable order in the record from which a timely




                                                2
appeal could be perfected, we are without jurisdiction over the appeal and have no choice but to

dismiss it.

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:        June 2, 2014
Date Decided:          June 3, 2014

Do Not Publish




                                                  3